DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The description does not teach the claimed structure of the hydrophilic transport member. The claim requires a first potion extending at the interface of the first and second layers, and the second portion extends from “the second side of the first layer” to the “second side of the first layer.” This results in a hydrophilic transport member which is solely .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitation “along the proximal end to the distal end” in claim 1. There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as depending upon claim 3. 
As set forth above, claim 21 requires a first potion extending at the interface of the first and second layers, and the second portion extends from “the second side of the first layer” to the “second side of the first layer.” This results in a hydrophilic transport member which is solely located at the interface of the two layers and therefore cannot physically transport liquid or absorb liquid in a given direction. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2008/0220185 to Fan.
Regarding Claims 1, 3, 4, 10 and 14
Fan teaches a multilayer fabric comprising a base layer having an inside and a face side and a hydrophilic transport layer having an inner portion adjacent to the inside of the base layer comprising branches for directing the transport of adsorbed liquid (220, 240) and an outer portion of the transport layer (210) (Fan, abstract, fig. 1, paragraph [0023], claim 13). The base layer is a woven fabric and therefore comprises ducts/openings, wherein the outer portion of the  transport layer comprises a stem portion through the at least one duct of the base layer to the face side to cause liquid to be transported through the base layer by the transport layer (Id., claim 1). Fan teaches an outer portion adjacent to the face side comprising a proximal end at the stem portion and a distal end to promote liquid transport and to expel liquid on the face side of the base layer, wherein the width tapers along the length from proximal to distal end (Id.). Fan teaches that the transport layer and the base layer may comprise natural fibers such .    
Claims 5-8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1, 3, 10 and 14 above, in view of USPN. 5,291,617 to Moretz.
Regarding Claims 5-7 and 27
	Fan does not appear to teach a breathable hydrophobic covering layer. However, Moretz teaches a multilayer moisture management fabric comprising an outer moisture permeable hydrophobic fabric layer (Moretz, abstract, fig. 1). Moretz teaches that the outer layer is a moisture vaporization layer and is positioned adjacent to a hydrophilic layer (Id., column 6, lines 50-58). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite fabric of Fan and to include a hydrophobic breathable cover layer as taught by Moretz, motivated by the desire to form a conventional moisture managing fabric providing a moisture vaporization layer to better manage and eliminate the moisture transported through the fabric. The resulting structure of the cover layer on the composite fabric of Fan would necessarily meet the limitations of the outer portion of the transport layer being disposed between the face side of the base layer and the cover layer and the transport layer having at least one terminal at a location between the base layer and the covering layer.  
Regarding Claims 8
	Fan does not teach that the base layer is necessarily hydrophobic. However, Moretz teaches a multilayer moisture management fabric comprising multiple layers of both hydrophilic and hydrophobic fabrics (Moretz, abstract). Moretz teaches that layering hydrophobic and hydrophilic layers adjacent to each other results in the exertion of a simultaneous push-pull effect on moisture to thereby move the moisture from one side of the adjacent layers to another. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite fabric of Fan utilizing a hydrophobic base layer as taught by Moretz, motivated by the desire to form a conventional moisture management fabric wherein the base layer, being adjacent to the hydrophilic transport layer, is hydrophobic to exert a simultaneous push-pull effect on the moisture to better wick moisture away from the wearer. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1, 3, 4, 10 and 14 above, in view of USPN. 5,217,782 to Moretz, hereinafter referred to as Moretz-782.
Regarding Claim 9
	Fan does not appear to teach a breathable hydrophobic inner layer. However, Moretz-782 teaches a multilayer moisture management fabric comprising a thick inner moisture permeable hydrophobic fabric layer (Moretz-782, abstract). Moretz-782 teaches that utilizing a hydrophobic moisture permeable inner layer in conjunction with a hydrophilic wicking body provides a breathable, comfortable and dry environment with efficient wicking of moisture away from the skin, particularly next to the hydrophobic layer (Id., column 6, lines 3-31). It . 
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1, 3, 410 and 14 above, in view of US Pub No. 2014/0178667 to Hatfield.
Regarding Claims 15-17
	Fan does not teach the inclusion of an omniphobic layer. However, Hatfield teaches an oleophobic, hydrophobic laminated article for use in apparel, sleeping bags and tents, and prevents the passage of liquids (omniphobic) (Hatfield, abstract, paragraph [0015] and [0017]). Hatfield teaches that the omniphobic layer is formed with a surface modified chemical coating and may comprise synthetic fibers and materials (Id., paragraph [0023], [0025], and [0026]). Fan teaches that the omniphobic composite provides protection from various liquid hazards and harsh environments (Id., paragraphs [0002]-[0005]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite material of Fan and to include an omniphobic layer as taught by Hatfield, motivated by the desire to form a conventional moisture control fabric having improved protection against harsh environments and liquid hazards. 
Regarding Claims 15-16 
	Fan does not teach the inclusion of an omniphobic layer. However, Hatfield teaches an oleophobic, hydrophobic laminated article for use in apparel, sleeping bags and tents, and prevents the passage of liquids (omniphobic) (Hatfield, abstract, paragraph [0015] and [0017]). Hatfield teaches that the omniphobic layer is formed by a surface modified chemical coating onto a fabric substrate (Id., paragraph [0023], [0025], and [0026]). Fan teaches that the omniphobic composite provides protection from various liquid hazards and harsh environments (Id., paragraphs [0002]-[0005]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite material of Fan and to include an omniphobic coating onto said base layer as taught by Hatfield, motivated by the desire to form a conventional moisture control fabric having improved protection against harsh environments and liquid hazards. Since Fan teaches multiple base layer embodiments comprising natural fibers, the limitations of the claims have been met (Fan, fig 4, paragraph [0034]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hatfield as applied to claims 15-18 above, and further in view of USPN. 7,850,766 to Haggquist.
Regarding Claim 19
	The limitations of the claims have been set forth above. Hatfield further teaches that the omniphobic laminate comprises an inner lining and a breathable membrane component (Hatfield, abstract). 
	The prior art combination does not teach a semipermeable adsorptive carbon liner. However, Haggquist teaches a protective fabric for use in garment products comprising a semipermeable adsorptive carbon liner which protects the wearer by blocking harmful substances from penetrating the fabric (Haggquist, abstract, column 2, lines 8-56). It would .
Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 6, 2021 have been fully considered but they are not persuasive. Applicant argues that the outer portion and inner portion of Fan are not interchangeable since Fan teaches that the skin side is adjacent the unbranched portion and the outer side is adjacent the branched portion. Examiner respectfully disagrees. While Fan does teach a singular direction for moisture transport, the claimed limitations are still met, aside from claim 2. Examiner agrees that Fan does not read on the claimed invention when branching is required at the inner portion of the fabric combined with a moisture transport from the inner to the outer portion provided by the hydrophilic layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786